DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered. Claims 1, 3, 6-10, 12 and 15-18 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and the rejections under 35 U.S.C. 112(b) in the previous Office action dated 01/12/2021 have been withdrawn in light of the amendment to claims and the cancellation of claims 4 and 13.
In response to the rejections under 35 U.S.C. 112(a) in the previous Office action, Applicant has amended claims and requested the withdrawal of rejections. Regarding to the limitation including the term “preset interval”, the corresponding rejection is withdrawn. Further, Applicant argues on page 8 of the amendment: “The Office action further objects to the use of the phrase in the claims stating that the data driver supplies a black voltage to the display panel through the data lines. Applicant respectfully traverses the rejection, noting that FIG. 1, among numerous other places, clearly describes that the data driver provides data to the display panel 100.” (Emphasis added.) While Examiner respectfully agrees the original disclosure providing a support for “the data driver supplies a black voltage to the display panel,” Examiner respectfully disagrees the original disclosure providing a support for the above underlined limitation. Note that “the data driver supplies a black voltage to the display panel” does not inherently render “the data driver supplies a black voltage to the display panel through the data lines.” Further, see the new ground of rejections made below.
In response to the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Kawashima in view of Lee, Applicant has argued on page 9 of the amendment: “Specifically, with respect to Kawashima, the Office action cites to column 4, line 41 to column 5, line 29 of Kawashima as allegedly disclosing changing a driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel. The cited portion of Kawashima, however, neither discusses supplying a black voltage, nor changing a driving power voltage at a preset interval within a threshold range.” Examiner respectfully disagrees because the previous Office action, specifically page 11: first 5 lines, discusses Kawashima disclosing “changing a driving power voltage in a preset interval within a threshold range,” but being silent to “changing a driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel” and cites the Lee reference teaching “changing a driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel.” Also, see the below rejection.
In response to the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Ahn in view of Lee, Applicant has argued on page 9 of the amendment: “With respect to Ahn, the Office action cites to paragraphs [0094]-[0096] as allegedly disclosing the recited features, but Ahn, like Kawashima, including the cited paragraphs of Ahn, appears to be entirely silent regarding such features. Rather, the cited paragraphs appear to discuss a process of detecting a saturation point, but make no mention of supplying a black voltage nor changing a driving power voltage a preset intervals within a threshold range.” Examiner respectfully disagrees because the previous Office action, specifically page 13, discusses Ahn disclosing “change the driving power voltage in a preset interval within a threshold range,” but being silent to “change the driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel” and cites the Lee reference teaching “changing a driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel.” Also, see the below rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “in” in lines 7 and 11 should be changed to -- at – to make the claimed limitation consistent with the original disclosure, specifically ¶ [0076]:10-13 of the corresponding publication, disclosing: “In FIG. 6, a result obtained by measuring a current while the second driving power voltage is being changed at the interval of 0.1 V from -10 V to -11.1 V is illustrated as an example.” (Emphasis added.) Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “in” in lines 6 and 10 should be changed to -- at – to make the claimed limitation consistent with the original disclosure, specifically ¶ [0076]:10-13 of the corresponding publication, disclosing: “In FIG. 6, a result obtained by measuring a current while the second driving power voltage is being changed at the interval of 0.1 V from -10 V to -11.1 V is illustrated as an example.” (Emphasis added.) Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-10, 12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Note that the original disclosure, specifically at least step 310 of Fig. 3 and step 346 of Fig. 4, explicitly discloses three different driving power voltages, an initial driving power voltage, a preset/second driving power voltage, and a final driving power voltage. The initial driving power voltage is not changed. As discussed at ¶ [0076] of the corresponding publication, the preset/second driving power voltage is changed at a preset interval (e.g., 0.1 V) within a threshold range (e.g., -10 V to -11.1 V.) The driving power voltage can be changed to a single different voltage at a time, but it doesn’t have two or more voltages at the same time.

set an initial voltage of a driving power voltage of the display panel” in line 6 and “set any one of the bright spot voltage and the initial voltage of the driving power voltage as a final voltage of the driving power voltage of the display panel” in last two lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, the original disclosure, as noted above or at least step 310 of Fig. 3 and step 346 of Fig. 4, explicitly discloses three different driving power voltages, an initial driving power voltage, a preset/second driving power voltage, and a final driving power voltage. However, the above underlined limitations include “a same driving power voltage having both an initial voltage and a final voltage,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Second, the original disclosure, specifically step 310 of Fig. 3 and ¶ [0063] of the corresponding publication, discloses to set an initial driving power voltage of the display panel, which is not same as “set an initial voltage of a driving power voltage of the display panel” as claimed, and, specifically step 346 of Fig. 4, discloses to “a final driving power voltage of the display panel” which is not same as “a final voltage of the driving power voltage of the display panel” as claimed.
Third, the original disclosure, specifically steps 344-346 of Fig. 4 and ¶¶ [0084]-[0086] of the corresponding publication, discloses to set one of the bright spot voltage and the preset/second driving power voltage (but not the initial voltage of the driving power voltage, as claimed) as a final driving power voltage of the display panel, according to a comparison between a reference current and a measured current. However, the original disclosure does not explicitly to set the initial voltage of the driving power voltage as a final voltage of the driving power voltage, as claimed.
Accordingly, the original disclosure does not explicitly provide adequate support for the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

a controller configured to 15change the driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel through the data lines, and to measure a current of the display panel corresponding to each change of the driving power voltage” in lines 5-10, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, since (i) this claim does not require a controller configured to perform operations/functions in any order, (ii) the above underlined limitations requires “to 15change the driving power voltage in a preset interval within a threshold range,” and (iii), as discussed above, the limitations in line 6 and last two lines include “a same driving power voltage having both an initial voltage and a final voltage,” the above underlined limitations require “to change the driving power voltage in a preset interval within a threshold range” including “to change the initial voltage of the driving power voltage and/or the final voltage of the driving power voltage in a preset interval within a threshold range,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure, specifically ¶ [0009] of the corresponding publication, discloses: 
“[0009] The controller may change a driving power voltage in a preset unit within a threshold range while the data driver is supplying the black voltage to the display panel, and measure a current of the display panel, corresponding to each of the changed black voltages.”

And, the original disclosure, specifically ¶ [0076]:1-3 of the corresponding publication, discloses: 
“While the second/preset driving power voltage supplied to the display panel 100 is being changed, the display device measures a current of the display panel 100.”

Apparently, the aforementioned original disclosure discloses the controller configured to change the second/preset driving power voltage, instead of “to change the initial voltage of the driving power voltage and/or the final voltage of the driving power voltage” as claimed, at a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel. 
the data driver is supplying the black voltage to the display panel,” instead of “the data driver is supplying the black voltage to the display panel through the data lines” as claimed. Note that “the data driver is supplying the black voltage to the display panel” does not inherently include that “the data driver is supplying the black voltage to the display panel through the data lines” because the data driver can include a separate terminal for supplying a black voltage to the display panel.
Accordingly, the original disclosure does not explicitly provide adequate support for the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 3 and 6-9, these claims are therefore rejected for the same reason set forth in claim 1 above.
	In addition to claim 3, this claim also recites “the initial voltage of the driving power voltage.” See the discussion in the rejection of claim 1.

In addition to claims 6-7, these claims, when read together with independent claim 1, recite limitations, “the initial voltage of the driving power voltage” in claim 1, “the final voltage of the driving power voltage” in claim 1, and “wherein the controller is configured to determine a reference current according to the driving power voltage, and to decide, as the bright spot voltage, the driving power voltage when a difference between the reference current and the measured current exceeds a preset threshold value” in claim 6.
First, the above underlined limitations require the feature, “wherein the controller is configured to determine a reference current according to the initial voltage of the driving power voltage and the final voltage of the driving power voltage,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ [0079] of the corresponding publication, explicitly discloses the controller configured to decide a reference current according to the second/preset driving power voltage or the initial second/preset power voltage, but not the initial voltage of the driving power voltage and the final voltage of the driving power voltage, of the above feature. Also, see the discussion in the rejection of claim 1 regarding to three different driving power voltages.
Second, the original disclosure, specifically block 343 of Fig. 4 and ¶ [0082] of the corresponding publication, explicitly discloses the controller configured to decide a corresponding second/preset driving power voltage (but not the driving power voltage or the initial voltage of the driving power voltage and the final voltage of the driving power voltage, of the above underlined limitations) as the bright spot voltage, when a difference between the reference current and the measured current exceeds a preset threshold value. Also, see the discussion in the rejection of claim 1 regarding to three different driving power voltages.
	In addition to claim 7, this claim also recites “the initial voltage of the driving power voltage.” See the discussion in the rejection of claim 1 regarding to “the claimed initial voltage of the driving power voltage.”
In addition to claim 8, this claim recites a limitation, “wherein the controller is configured to set, as the final voltage of the driving power voltage, a large voltage between the initial voltage of the driving power voltage and the bright spot voltage.” First, see the discussion in the rejection of claim 1 regarding to “the claimed initial voltage of the driving power voltage” and “the claimed final voltage of the driving power voltage.” Second, the original disclosure, specifically blocks 344-346, explicitly discloses the controller configured to set, as the final driving power voltage (but not the final voltage of the driving power voltage, as claimed), a large voltage between the preset driving power voltage (but not the initial voltage of the driving power voltage, as claimed) and the bright spot voltage. Accordingly, the original disclosure does not explicitly provide adequate support for the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In addition to claim 9, this claim, when read together with independent claim 1, recites limitations, “the initial voltage of the driving power voltage” in claim 1, “the final voltage of the driving power voltage” in claim 1, and “wherein the driving power voltage is a low-potential voltage” in claim 9, which require “both the initial voltage of the driving power voltage and the final voltage of the driving power voltage are a low-potential voltage,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 12 and 15-18, these claims are therefore rejected for the same reason set forth in claim 10. In addition to claims 12 and 15-18, see the rejections of claims 3 and 6-9 for similar limitations.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 3, 8-10, 12, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Kawashima (US 8,766,966 B2) and further in view of Lee (US 2015/0248862 A1.) 
As per claim 1, Kawashima discloses a display device (see at least Abstract, disclosing an OLED device) comprising: 
5a display panel including a plurality of pixels connected to data lines (see at least Figs. 1, 3, disclosing a display panel 100 including a plurality of pixels 10, each pixel connected to a corresponding one of data lines Dm;) 
a data driver configured to supply a data voltage corresponding to a data grayscale through the data lines to the display panel (see at least Figs. 1-2, disclosing an inherent data driver configured to supply data voltage corresponding to a data grayscale through the data lines Dm to the display panel;) and 
a controller (see at least Fig. 3, disclosing a controller comprising at least elements [110, 120]) configured to: 
 	set an initial voltage of a driving power voltage of the display panel (see at least Fig. 3; Col. 4:41-48, disclosing the power supply 110 of the controller setting an initial driving power voltage, which is the voltage difference between ELVDD and ELVSS, of the display panel;) 
 	change the driving power voltage in a preset interval within a threshold range (see at least Figs. 2-4; Col. 4:41 to Col. 5:29, disclosing the controller configured to vary/15change the driving [[power]] voltage at an amount of voltage change between the prior-changed driving voltage and the after-changed driving voltage according to the driving voltage being less than a threshold, i.e., at a preset interval within a threshold range, and to measure a current of the display panel 100 corresponding to each change of the changed driving power voltages in the above-discussed amount of voltage change [[as the preset interval]] by using the current detector 120 to select the optimal driving voltage of the display panel;)
 	measure a current of the display panel corresponding to each change of the driving power voltage in the preset interval (see the above discussion; or see at least Figs. 3-4; Col. 4:41 to Col. 5:29, disclosing the controller configured to measure a current of the display panel 100 corresponding to each change of the changed driving power voltages in the above-discussed amount of voltage change [[as the preset interval]] by using the current detector 120 to select the optimal driving voltage of the display panel;)
 	decide a bright spot voltage of the display panel (see at least Fig. 2; Col. 3:59 to Col. 4:2, disclosing to decide a bright spot voltage at a turning point of the display panel; further see Col. 4:41 to Col. 5:55 if necessary;) and 
 	set any one of the bright spot voltage and the initial voltage of the driving power voltage as a final voltage of the driving power voltage (see at least Figs. 2-4; Col. 4:3-67, disclosing to set any one of the bright spot voltage and the initial voltage of the driving power voltage as a final voltage of the optimal driving power voltage.)

While Kawashima, as discussed above, discloses the data driver configured to supply a data voltage corresponding to a data grayscale through the data lines to the display panel, a person of ordinary skill in the display art would have recognized that the data voltage corresponding to a data grayscale supplied from the data driver through the data lines to the display panel includes a black voltage corresponding to a black grayscale, in order to display black pixel on the display panel (see the Lee reference discussed below.) While Kawashima, as discussed above, discloses the controller configured to change the driving power voltage in a preset interval within a threshold range, but is silent to “change the driving power voltage while the data driver is supplying the black voltage to the display panel through the data lines,” as claimed.
However, in the same field of endeavor, Lee discloses a related OLED display device (see at least Fig. 1Abstract, disclosing an OLED device) comprising: a data driver configured to supply a data voltage including a black voltage corresponding to a black grayscale through the data lines to the display panel (see at least Fig. 3; ¶ [0061]; ¶ [0084]; ¶ [0097], disclosing a data driver 300 configured to supply a data voltage including a black voltage corresponding to a black grayscale through the data lines [D1-Dm] to the display panel 600;) and a controller (see at least Fig. 1, disclosing a controller comprising at least element 100) configured to: change a driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel through the data lines (see at least ¶ [0084]; ¶ [0088], discussing to change a driving power voltage at an amount of voltage change between the prior-changed driving voltage and the after-changed driving voltage within a threshold, i.e., at a preset interval within a threshold range, in a reset period while the data driver is supplying the black voltage to the display panel through the data lines,) thereby at least reducing power consumption of the digital driving based display device (see at least ¶ [0036].) 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the Kawashima reference’s deficiency of a data voltage including a black voltage corresponding to a black grayscale  and to configure the Kawashima controller to change the driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel through the data lines, in view of the teaching in the Lee reference, to improve the above modified display device of the Kawashima reference for the predictable result of reducing power consumption of the digital driving based display device.

As per claim 3, the above modified Kawashima discloses the threshold range including the 20initial voltage of the driving power voltage (see Kawashima at least Fig. 2; Col. 4:41 to Col. 5:29, disclosing to vary the driving power voltage within the threshold range from the 20initial voltage of the driving power voltage.)
	As per claim 8, the above modified Kawashima discloses the controller configured to set, as the final voltage of the driving power voltage, a large voltage between the initial voltage of the driving power voltage and the bright spot voltage (see Kawashima at least Col. 5:41-66.)
	As per claim 9, the above modified Kawashima discloses the driving power voltage being a low-potential voltage (see Kawashima at least Col. 5:22-29, disclosing the controller configured to 15change the driving power voltage substantially equal the lowest driving voltage; also see Lee at least ¶ [0088] teaching the same.)
As per claims 10, 12, 17 and 18, these methods claims correspond to the apparatus claims 1, 3, 8 and 9.

Claims 1, 3, 8-10, 12, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Ahn (US 2011/03168388 A1) and further in view of Lee.
see at least Fig. 1, disclosing an OLED device) comprising: 
5a display panel including a plurality of pixels (see at least Fig. 1, disclosing a display panel 10 including a plurality of pixels PX;) 
a data driver configured to supply a data voltage corresponding to a data grayscale through the data lines to the display panel (see at least Figs. 1 and 3; ¶ [0008], disclosing a data driver 30 configured to supply data voltage corresponding to a data grayscale through the data lines [D1 … Dm] to the display panel;) and 
a controller (see at least Fig. 1, disclosing a controller comprising at least elements [40-60]) configured to: 
 	set an initial voltage of a driving power voltage of the display panel (see at least Figs. 3-4; ¶ [0075], disclosing to set an initial level of a driving power voltage ELVSS of the display panel;)
 	change the driving power voltage in a preset interval within a threshold range (see at least Figs. 3-4; ¶¶ [0075]-[0078], disclosing the controller configured to 15vary/15change the driving [[power]] voltage at an amount of voltage change between the prior-changed driving voltage and the after-changed driving voltage according to the driving voltage being less than a threshold, i.e., at a preset interval within a threshold range; also see ¶¶ [0094]-[0096];)
 	measure a current of the display panel corresponding to each change of the driving power voltage in the preset interval (see at least Fig. 4; ¶¶ [0075]-[0078] and [0088], disclosing the controller configured to 15measure a current of the display panel corresponding to each of the changed driving power voltages in the preset interval; also see ¶¶ [0094]-[0096];)
 	decide a bright spot voltage of the display panel (see at least Figs. 3-4; ¶¶ [0075]-[0078], disclosing to decide a bright spot voltage as an optimal second power driving voltage at a saturation point Sat of the display panel;) and 
 	set any one of the bright spot voltage and the initial voltage of the driving power voltage as a final voltage of the driving power voltage (see at least Figs. 3-4; ¶¶ [0075]-[0078], disclosing to set any one of the bright spot voltage and the initial voltage of the driving power voltage ELVSS as a final voltage of the driving power voltage.)

see the Lee reference discussed below.) While Ahn, as discussed above, discloses the controller configured to change the driving power voltage in a preset interval within a threshold range, but is silent to “change the driving power voltage while the data driver is supplying the black voltage to the display panel through the data lines,” as claimed.
However, in the same field of endeavor, Lee discloses a related OLED display device (see at least Fig. 1Abstract, disclosing an OLED device) comprising: a data driver configured to supply a data voltage including a black voltage corresponding to a black grayscale through the data lines to the display panel (see at least Fig. 3; ¶ [0061]; ¶ [0084]; ¶ [0097], disclosing a data driver 300 configured to supply a data voltage including a black voltage corresponding to a black grayscale through the data lines [D1-Dm] to the display panel 600;) and a controller (see at least Fig. 1, disclosing a controller comprising at least element 100) configured to: change a driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel through the data lines (see at least ¶ [0084]; ¶ [0088], discussing to change a driving power voltage at an amount of voltage change between the prior-changed driving voltage and the after-changed driving voltage within a threshold, i.e., at a preset interval within a threshold range, in a reset period while the data driver is supplying the black voltage to the display panel through the data lines,) thereby at least reducing power consumption of the digital driving based display device (see at least ¶ [0036].) 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the Ahn reference’s deficiency of a data voltage including a black voltage corresponding to a black grayscale  and to configure the Ahn controller to change the driving power voltage in a preset interval within a threshold range while the data driver is supplying the black voltage to the display panel through the data lines, in view of the teaching in the Lee 

As per claim 3, the above modified Ahn discloses the threshold range including the 20initial voltage of the driving power voltage (see Ahn at least ¶¶ [0075]-[0078], disclosing to vary the second driving power voltage ELVSS within the threshold range from the 20initial second driving power voltage.)
	As per claim 8, the above modified Ahn discloses the controller configured to set, as the final voltage of the driving power voltage, a large voltage between the initial voltage of the driving power voltage and the bright spot voltage (see Ahn at least ¶¶ [0075]-[0078].)
	As per claim 9, Ahn discloses the driving power voltage being a low-potential voltage (see the discussion in the rejection of claim 1; or see Ahn at least Fig. 2; ¶ [0075], disclosing the second driving power voltage ELVSS which is a low-potential voltage; also see Lee at least ¶ [0088].)
As per claims 10, 12, 17 and 18, these methods claims correspond to the apparatus claims 1, 3, 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626